Case: 2:20-cv-02431-JLG-EPD Doc #: 13 Filed: 08/05/21 Page: 1 of 1 PAGEID #: 954



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Jeffrey A. Cheeseman,

           Plaintiff,

      v.                                    Case No. 2:20-cv-2431

Commissioner of
Social Security,

           Defendant.

                                    ORDER
      This matter is before the court for consideration of the July
19, 2021, report and recommendation of the United States magistrate
judge to whom this case was referred pursuant to 28 U.S.C. §636(b).
The magistrate judge recommended that the Commissioner’s decision
be affirmed.     The report and recommendation specifically advised
the parties that failure to object to the report and recommendation
within fourteen days of the report “will result in a waiver of the
right to de novo review by the district Judge and waiver of the
right to appeal the judgment of the District Court.”              Doc. 12, p.
22.   The time period for filing objections to the report and
recommendation has expired, and no party has objected to the report
and recommendation.
      The court agrees with the report and recommendation of the
magistrate judge (Doc. 12), and it is hereby adopted. The decision
of the Commissioner is affirmed, and this action is dismissed. The
clerk is directed to enter final judgment in this case.


Date: August 5, 2021                     s/James L. Graham
                                 James L. Graham
                                 United States District Judge
